Citation Nr: 1231286	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for numbness of head with twitching involving the head and body, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993, with additional service in the Reserve.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Augusta, Maine (RO).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for numbness of head with twitching involving the head and body and a left knee disorder, to include as due to undiagnosed illnesses, were last denied in a May 2006 Board decision, and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final May 2006 Board decision does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for numbness of head with twitching involving the head and body, to include as due to an undiagnosed illness.

3.  Evidence associated with the claims file since the final May 2006 Board decision does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for numbness of head with twitching involving the head and body, to include as due to an undiagnosed illness, is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness, is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the notice letter provided to the Veteran in June 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim of service connection for a left knee disorder was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board observes that the June 2007 letter failed to mention why the Veteran's claim of service connection for numbness of head with twitching involving the head and body was previously denied.  However, in a November 2007 rating decision, as well as in a May 2009 statement of the case, the RO explained that this claim was previously denied because the evidence of record failed to establish the claimed condition was incurred during or is the result of an event during military.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The RO added that his claim of service connection for a left knee disorder was previously denied because the medical evidence failed to establish that the Veteran suffered from a diagnosed chronic left knee disorder which was related to military service.  Therefore, the RO provided the Veteran with the required notice of the evidence necessary to substantiate his claims of service connection in light of the reason for denial in the last final May 2006 Board decision.  The Board therefore finds that adequate notice has been provided as the Veteran was informed regarding the reason for the prior denial and the evidence necessary to substantiate the elements required to establish his claims of service connection that were found insufficient in the last final May 2006 Board decision.  Therefore, the Board finds that there is no prejudice to the Veteran in not providing him with another Kent notice.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Moreover, the RO's June 2007 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the Veteran's claim to reopen, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and identified VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with VA examinations to determine the etiology of any disorder found relating to the Veteran's claimed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that these medical examinations were adequate as they were based upon a review of the Veteran's claims file, clinical examinations of the Veteran, and with consideration of his statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, the VA examinations revealed no objective evidence of a currently disability relating to the Veteran's numbness of head with twitching involving the head and body, or his left knee pain.  Finally, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); but cf. Shade v. Shinseki, 24 Vet. App. 110 (2011) (finding that regulations do not require new and material evidence as to each previously unproven element of a claim).

A May 2006 decision denied the Veteran's claims for service connection for numbness of head with twitching involving the head and body and a left knee disorder, to include as due to undiagnosed illnesses, on the basis that no current disabilities related to service were shown with regard to the claimed condition.  The May 2006 Board decision was not appealed and that decision is final.  See 38 U.S.C.A. § 7104.  The relevant evidence of record at the time of the May 2006 Board decision consisted of the Veteran's service treatment records; private treatment records dated from January 1998 to February 2001; VA outpatient treatment reports dated from March 1995 through December 2003; VA examination reports dated in June 1995, November 1998, January 2004, and June 2005; a June 2004 Board hearing transcript; and lay statements submitted by the Veteran and on his behalf in support of the claims on appeal.

In April 2007, a claim to reopen the issues of service connection for numbness of head with twitching involving the head and body and a left knee disorder was received.  Evidence of record received since the May 2006 Board decision includes VA outpatient treatment records dated from December 2003 to April 2009, a September 2008 VA examination report, and the Veteran's lay statements in support of the claims on appeal.

Numbness of Head with Twitching Involving the Head and Body

A May 2006 Board decision denied the Veteran's claim for service connection for numbness of head with twitching involving the head and body, to include as due to an undiagnosed illness, on the basis that the evidence did not show that this condition either occurred in or was caused by service, and that there was no objective evidence showing a chronic disability existed.  VA examinations showed normal findings with regard to the Veteran's head and that his neurologic examination was grossly intact.  The service treatment records were negative for any complaints or clinical findings related to numbness or twitching of the head and body.  Private treatment reports in the claims file at that time showed that a December 2000 magnetic resonance imaging (MRI) of the Veteran's brain was normal.

After reviewing the record, the Board finds that the additional evidence received since the final Board decision is neither new nor material within the meaning of 38 C.F.R. § 3.156(a).  When the Board denied the Veteran's claim to reopen the claim of service connection for numbness of head with twitching involving the head and body, to include as due to an undiagnosed illness, in May 2006, there was no evidence of a current chronic disability related to military service.  This continues to be the case.  Since the May 2006 Board decision, no additional medical evidence has been submitted that relates to this condition.

The Veteran's statements regarding the presence of numbness and twitching of the head are not new but cumulative, as they were already of record and had been considered by VA at the time of the May 2006 Board decision.  The Board has also considered the Veteran's reports that numbness and twitching of the head became a nuisance or embarrassment and would increase in severity depending on the level of his depression, anxiety and social phobia.  Although these statements are competent and credible evidence for the Veteran's current symptoms, they are not probative of any currently diagnosed or identifiable underlying malady or condition relating the head or neurologic system.  See Barr, 21 Vet. App. at 307.  Thus, the Veteran's lay statements of record do not constitute new and material evidence.  38 C.F.R. § 3.156(a).

Although most of the evidence received since May 2006 Board decision is "new" in that it had not been previously considered by VA, the evidence is not material as it does not raise a reasonable possibility of substantiating the claim even with VA's assistance in obtaining a medical opinion about any relationship to service because such a VA medical examination was obtained at the time of the prior final denial.  Shade, 24 Vet. App. at 121.
As new and material evidence to reopen the Veteran's finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Left Knee Disorder

The May 2006 Board decision denied the Veteran's claim for service connection for a left knee disorder, to include as due to an undiagnosed illness, on the basis that there was no current disability either occurred in or caused by service and because there was no current chronic disability.  VA examinations revealed no abnormal findings concerning the Veteran's painful left knee.  Although a February 1993 service treatment report showed the Veteran's report of having back, neck and left knee pain following parachute jump in service, the VA examination reports at the time of the May 2006 Board decision showed no abnormal clinical finding with normal x-ray of the left knee.  To the extent to which the Veteran's left knee condition was claimed as due to an undiagnosed illness, service connection for multiple joint pain as due to an undiagnosed illness had already been granted.  

When the Board denied the Veteran's claim to reopen the claim of service connection for a left knee disorder in May 2006, the evidence failed to show a current left knee disability.  This continues to be the case.  VA medical records received since the May 2006 Board decision show the Veteran's continuing complaints of joint pain, including left knee pain.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (noting that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  However, this evidence is cumulative of evidence previously considered and therefore is not new and material.  38 C.F.R. § 3.156(a).  The Veteran's statements of his medical history and current left knee pain have already been considered by VA.  Accordingly, this evidence does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for a left knee disorder.

Although all the medical evidence received since the May 2006 Board's final decision is "new" in that it had not been previously considered by VA, the evidence is not material as it does not relate to an unestablished fact and does not raise the reasonable possibility of substantiating the Veteran's claim for service connection.  Shade, 24 Vet. App. at 116-18 (determining whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material).  Accordingly, the issue of entitlement to service connection for a left knee disorder is not reopened.

As new and material evidence to reopen the Veteran's finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni, 5 Vet. App. at 467.


ORDER

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for numbness of head with twitching involving the head and body, to include as due to an undiagnosed illness, is denied.

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


